

115 HR 4275 : Empowering Pharmacists in the Fight Against Opioid Abuse Act
U.S. House of Representatives
2018-06-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IIB115th CONGRESS2d SessionH. R. 4275IN THE SENATE OF THE UNITED STATESJune 13, 2018Received; read twice and referred to the Committee on Health, Education, Labor, and PensionsAN ACTTo provide for the development and dissemination of programs and materials for training
			 pharmacists, health care providers, and patients on indicators that a
			 prescription is fraudulent, forged, or otherwise indicative of abuse or
			 diversion, and for other purposes.
	
 1.Short titleThis Act may be cited as the Empowering Pharmacists in the Fight Against Opioid Abuse Act. 2.Programs and materials for training on certain circumstances under which a pharmacist may decline to fill a prescription (a)In generalNot later than 1 year after the date of enactment of this Act, the Secretary of Health and Human Services, in consultation with the Administrator of the Drug Enforcement Administration, the Commissioner of Food and Drugs, the Director of the Centers for Disease Control and Prevention, and the Assistant Secretary for Mental Health and Substance Use, shall develop and disseminate programs and materials for training pharmacists, health care providers, and patients on—
 (1)circumstances under which a pharmacist may, consistent with section 201 of the Controlled Substances Act (21 U.S.C. 811) and regulations thereunder, including section 1306.04 of title 21, Code of Federal Regulations, decline to fill a prescription for a controlled substance because the pharmacist suspects the prescription is fraudulent, forged, or otherwise indicative of abuse or diversion; and
 (2)any Federal requirements pertaining to declining to fill a prescription under such cir­cum­stances. (b)Materials includedIn developing materials under subsection (a), the Secretary of Health and Human Services shall include information educating—
 (1)pharmacists on how to decline to fill a prescription and actions to take after declining to fill a prescription; and
 (2)other health care practitioners and the public on a pharmacist’s responsibility to decline to fill prescriptions in certain circumstances.
 (c)Stakeholder inputIn developing the programs and materials required under subsection (a), the Secretary of Health and Human Services shall seek input from relevant national, State, and local associations, boards of pharmacy, medical societies, licensing boards, health care practitioners, and patients.Passed the House of Representatives June 12, 2018.Karen L. Haas,Clerk.